NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE

                             IN RE MH2013-001989


                              No. 1 CA-MH 13-0049
                               FILED 03/04/2014


           Appeal from the Superior Court in Maricopa County
                          No. MH2013-001989
           The Honorable Susan G. White, Judge Pro Tempore

                                    AFFIRMED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Anne C. Longo, Bruce P. White
Counsel for Appellee

Maricopa County Office of the Legal Defender, Phoenix
By Anne Phillips
Counsel for D.O.



                        MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Patricia A. Orozco joined.


G E M M I L L, Judge:
                       IN RE: No. MH2013-001989
                          Decision of the Court

¶1            Appellant (“D.O.”) appeals the superior court’s order for
involuntary treatment entered after the court found by clear and
convincing evidence that D.O. was, as a result of a mental disorder,
persistently or acutely disabled and a danger to herself. For the reasons
that follow, we affirm the treatment order.

                FACTS AND PROCEDURAL HISTORY

¶2           On June 3, 2013, Johnna Hrovat, MA, LISAC, a crisis intake
therapist at Banner Thunderbird Medical Center (“Hospital”), filed a
petition for a Court-Ordered Evaluation alleging reasonable cause to
believe D.O. was a danger to self, and persistently or acutely disabled.
The petition stated that D.O. was unwilling to undergo voluntary
evaluation and needed supervision, care, and treatment. According to the
petition, D.O. has a history of attempted suicide via overdose from pills
and has not followed through with treatment since an earlier court order
expired in April 2013. On June 5, 2013, the superior court ordered D.O. to
undergo custodial evaluation.

¶3            On June 6, 2013, Domiciano Santos, M.D., filed a Petition for
Court Ordered Treatment (“Petition”) alleging that, as a result of a mental
disorder, D.O. was a danger to self and was persistently or acutely
disabled. The Petition was based on and included affidavits submitted by
Dr. Santos and David Fife, a doctor of osteopathic medicine. The Petition
stated that the appropriate and available court-ordered treatment for D.O.
was combined inpatient and outpatient treatment. The court ordered
D.O. detained and provided notice of the upcoming evidentiary hearing
regarding an order for involuntary treatment.

¶4           D.O.’s hearing was on June 12, 2013, and the parties
stipulated to the admission of affidavits by Drs. Santos and Fife. A
medical affidavit listing what drugs D.O. was taking was also received by
the court. The Hospital called two acquaintance witnesses, Johnna Hrovat
and Melody Aros. Hrovat testified that D.O. stated she was suicidal,
planned on overdosing, and threatened to do so if Hrovat gave her any
medication. Hrovat believed that D.O. was serious about hurting herself,
had a recent serious attempt, and had refused to volunteer for additional
treatment.

¶5            Aros testified that she is a registered nurse who works at the
Hospital in the emergency department and crisis intake. At the hearing,
Aros was asked if she noticed anything unusual about D.O. during her



                                     2
                       IN RE: No. MH2013-001989
                          Decision of the Court

initial assessment, and she replied, “No.” Aros said D.O. was “physically
animated,” “would fidget around in her seat,” and “seemed agitated and
somewhat uncomfortable.”         Aros noticed that D.O.’s glasses were
fractured and she could hurt herself with them. According to Aros, D.O.
requested pain medication, and when Aros gave her 800 mg of Motrin,
D.O. said she wanted something else because the Motrin “wouldn’t take
care of it.”

¶6            After considering the evidence, testimony, and the Petition,
the superior court found by clear and convincing evidence that Appellant
was, as a result of a mental disorder, persistently or acutely disabled, a
danger to self, in need of psychiatric treatment, and unwilling to accept
voluntary treatment. The superior court ordered Appellant to undergo
combined inpatient/outpatient treatment until she is no longer
persistently or acutely disabled. The court ordered the combined
inpatient/outpatient treatment for a period of time not to exceed 365 days
with the period of inpatient treatment of at least 25 days, but not to exceed
180 days.

¶7          D.O. timely appealed, and we have jurisdiction under
Arizona Revised Statutes (“A.R.S.”) §§ 36–546.01 and 12–2101(A)(1).

                                ANALYSIS

¶8            A court may order involuntary treatment only if it finds by
clear and convincing evidence that treatment is necessary. A.R.S. § 36–
540(A); In re MH 2007–001236, 220 Ariz. 160, 165, ¶ 15, 204 P.3d 418, 423
(App. 2008). On appeal we view the facts in the light most favorable to
sustaining the superior court’s judgment and will not set aside the related
findings unless they are clearly erroneous. In re MH 2008-002596, 223
Ariz. 32, 35, ¶ 12, 219 P.3d 242, 245 (App. 2009). Because a person's
involuntary commitment “may result in a serious deprivation of liberty,”
strict compliance with the applicable statutes is required.            In re
Commitment of Alleged Mentally Disordered Person, Coconino County No. MH
1425, 181 Ariz. 290, 293, 889 P.2d 1088, 1091 (1995); see also In re Maricopa
County Superior Court No. MH 2003–000058, 207 Ariz. 224, ¶ 12, 84 P.3d
489, 492 (App. 2004). The determination of what those requirements are
and whether there has been sufficient compliance is a question of
statutory interpretation, an issue of law that we review de novo. See In re
MH 2006–000749, 214 Ariz. 318, 321, ¶ 13, 152 P.3d 1201, 1204 (App. 2007).




                                     3
                         IN RE: No. MH2013-001989
                            Decision of the Court

¶9             For court-ordered treatment, “[t]he evidence presented by
the petitioner . . . shall include the testimony of two or more witnesses
acquainted with the patient at the time of the alleged mental disorder.”
A.R.S. § 36–539(B). An acquaintance witness will meet the statutory
definition if she is acquainted with the patient and has relevant, personal
knowledge regarding the patient. See In re MH 2008–002596, 223 Ariz. at
36, ¶ 16, 219 P.3d at 246; see also Ariz. R. Evid. 401 (“Evidence is relevant if:
it has any tendency to make a fact more or less probable than it would be
without the evidence; and the fact is of consequence in determining the
action.”). D.O. argues that the Hospital failed to strictly comply with
A.R.S. § 36-539(B) because Aros does not qualify as an acquaintance
witness with relevant testimony regarding D.O.’s mental condition. D.O.
reasons that: (1) because Aros noticed nothing unusual about D.O., she
does not have relevant personal knowledge of the alleged mental
disorder; (2) without relevant personal knowledge, her testimony does not
qualify as evidence; (3) because Aros’s testimony was not evidence, the
Hospital only supplied one acquaintance witness, failing to strictly
comply with the statute.

¶10            We disagree with D.O.’s characterization of Aros’s
testimony. Aros’s testimony about D.O.’s behavior and conduct, while
not “elaborate” as the Hospital concedes, has a tendency to make the
doctors’ diagnoses more probable. Aros said that D.O. “seemed agitated
and somewhat uncomfortable,” was “physically animated,” and “would
fidget around in her seat.” This testimony is relevant because it supports
the physicians’ diagnoses of anxiety and mood disorders. Aros also
testified that D.O.’s glasses were broken in such a way as to present a
danger to herself. Again, this is relevant to D.O.’s apparent disregard for
her own safety, supporting the diagnoses. Finally, Aros testified that D.O.
requested pain medication and was not satisfied with Motrin because
“that wouldn’t take care of it.” This fact is relevant to D.O.’s mental
condition when considered in light of the physicians’ diagnoses, the
patient’s history of attempted suicide, and Hrovatt’s testimony that D.O.
threatened to overdose if she was given any medication.

¶11           We conclude Aros’s testimony was relevant and admissible.
She provided pertinent evidence tending to support the doctors’ opinions
and diagnoses and the court’s ultimate ruling. The superior court
properly considered Aros as an acquaintance witness under the applicable
statute. D.O.’s arguments to the contrary are rejected.




                                       4
                      IN RE: No. MH2013-001989
                         Decision of the Court

                            CONCLUSION

¶12            For the foregoing reasons, we affirm the superior court's
order for civil commitment.




                                :gsh




                                   5